       Case 4:20-cv-01270-BRW Document 13 Filed 12/23/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JACKIE MAHDEE X BLUE                                                           PLAINTIFF
ADC #71875

VS.                                4:20-cv-01270-BRW

TIMOTHY RYAN FALOON, et al.                                                 DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED, this 23rd day of December, 2020.


                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
